DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-10 are pending and under consideration for patentability; claims 1-8 were amended via a Preliminary Amendment dated 31 August 2018.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 31 August 2018 has been acknowledged and considered by the Examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by McCombie et al. (WO 2015/120330 A1).
Regarding claim 1, McCombie describes a cardiac device comprising an accelerometer ([0044]) and a filter arranged to remove noise from an SCG signal derived from the accelerometer ([0034], [0055]), characterized in that it furthermore comprises a computer ([0044]) arranged to apply a thoraco-cardiovascular model to the signal coming from the filter ([0041], [0083]) and to derive at least one cardiac activity indicator therefrom ([0041]). 
Regarding claim 2, McCombie further describes wherein the computer is arranged to compute a cardiac activity indicator by applying a thoraco-cardiovascular model in order to compute a theoretical SCG signal value ([0083], [0091] - [0092]), and by applying at least one correction function based on the difference between the theoretical SCG signal value and the value derived from the filter ([0083], [0091] - [0092]).
Regarding claim 3, McCombie further describes wherein the computer is arranged to apply at least one Kalman filter in said at least one correction function ([0012], [0083]). 
Regarding claims 5 and 6, McCombie further describes wherein the accelerometer and the computer may be accommodated in a single housing or in two separate housings of the device (figure 1; [0044]). 

Regarding claim 8, McCombie further describes wherein the computer is arranged to receive and process variables linked to hemodynamics ([0043] - [0044]). 
Regarding claim 9, McCombie describes a cardiac monitoring method ([0009]) comprising obtaining an SCG signal from an accelerometer ([0044]), filtering the SCG signal ([0034], [0055]), and applying a thoraco-cardiovascular model to the filtered SCG signal ([0041], [0083]) and taking at least one cardiac activity indicator therefrom ([0041]).
Regarding claim 10, McCombie further describes wherein the application of the thoraco-cardiovascular model comprises applying a thoraco-cardiovascular model in order to compute a theoretical SCG signal value ([0083], [0091] - [0092]), determining a difference between the theoretical SCG signal value and the value of the filtered SCG signal ([0083], [0091] - [0092]), and applying at least one correction function based on the difference in order to determine the cardiac activity indicator ([0083], [0091] - [0092]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCombie in view of Pandia et al. (US 2011/0066041 A1). 
Regarding claim 4, McCombie describes the device as claimed in claim 1, including wherein the thoraco-cardiovascular model comprises a cardiovascular model ([0083], [0091] - [0092]), but McCombie does not explicitly disclose wherein the thoraco-cardiovascular model comprises a cardiothoracic force transfer function and a thoracic mechanical model.  Pandia also describes a cardiac device including an accelerometer and filter (figures 2, 4), including the use of a cardiothoracic force transfer function and a thoracic mechanical model in order to determine cardiac function ([0217] - [0218], forcing function and spring-dashpot model).  As Pandia is also directed towards cardiac monitoring and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792